Citation Nr: 1302339	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral skin disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to September 1970.  The Veteran's decorations include the Combat Infantryman Badge and the Silver Star. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO denied service connection for bilateral skin disorder of the feet, also claimed as dorsalis pedis and tinea pedis.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009. 

In October 2010, the Board recharacterized the claim on appeal as a request to reopen a previously denied claim, reopen the claim, and remanded the claim for  service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim, as reflected in a December 2011 supplemental SOC (SSOC), and returned this to the Board for further appellate consideration. 

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A February 2010 letter informed the Veteran that his hearing was scheduled in June 2010.   Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.   As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

The Board notes that in August 2012; the Veteran's representative submitted additional evidence without a waiver of initial RO consideration.  However, as the Veteran's claim is being remanded for further development , the RO will have an opportunity to consider this evidence on remand. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
For reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

As noted above, in October 2010 the Board reopened the Veteran's claim for service connection for a bilateral skin disorder of the feet and remanded the matter for further development, in particular, to schedule the Veteran for a VA examination and to obtain an opinion on the nature and etiology of the Veteran's bilateral skin disorder of the feet.  It was noted that the Board accepted as credible the Veteran's assertion of exposure to wet conditions in Vietnam during combat operations as consistent with his established combat service.  See 38 C.F.R. § 1154(b) (West 2002).  The Veteran was afforded a VA examination in December 2010 and the VA examiner opined that the Veteran's current tinea pedis was less likely as not caused or aggravated by service and the rationale was that there was no objective evidence of tinea pedis evaluated or treated while in service or in close proximity to service; moreover, there was no objective evidence suggesting a nexus between a current diagnosis of tinea pedis and the Veteran's military service or that it began during the Veteran's military service. 

However, the December 2010 VA examiner failed to discuss the Veteran's credible assertions that his bilateral skin disorder of the feet was a result of his feet being continually wet while conducting combat operations in the Tay Nihn province of Vietnam during monsoon season.  In addition, the Veteran's representative stated in an August 2012 brief that the Veteran's current foot condition is the result of his in-service cellulitis; the Veteran's representative also submitted an article in support.   Thus, the Board finds that an addendum opinion from the  December 2010 VA examiner should be obtained.  The RO should only schedule the Veteran for another examination if the  December 2010 VA examiner is no longer available (with clear documentation in the file to that effect), or another examination is deemed necessary.   

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well have adverse consequences on the reopened claim.   See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 
 
Prior to arranging to obtain further medical opinion, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently include VA treatment records from the Gainesville VA Medical Center (VAMC) dated up to October 13, 2010; records generated after this date should be obtained.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159  (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.   The RO's adjudication of the claim should include consideration of all additional evidence added to the record since the RO's last adjudication of the claim (to include evidence submitted directly to the Board without a waiver of initial RO consideration).  

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should obtain from the Gainesville VAMC any outstanding records of evaluation and/or treatment of the Veteran's bilateral skin disorder of the feet dated after October 13, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records/responses from each contacted entity are obtained, the RO should forward the Veteran's entire claims file, to include a copy of this REMAND, to the December 2010 VA examiner for an addendum opinion.

The examiner should again review the claims file, to include the prior examination report and the internet article recently submitted by the Veteran's representative. 

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to include the diagnosis of cellulitis noted therein.  

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records and all other post-service treatment records, the Internet article submitted by the Veteran's representative, along with the Veteran's contentions, to include his credible assertion that his feet were often wet during his service in Vietnam, and his assertions of continuity of symptoms since service.

If the December 2010 is no longer available (with clear documentation to that effect), or another examination of the Veteran is deemed necessary, the RO should arrange for the Veteran to under examination, by an appropriate physician at a VA medical facility, to obtain an opinion responsive to the question posed above.  The entire claims file, to include a complete copy of the October 2010 REMAND and THIS REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's medical history and assertions.   All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.   After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the reopened claim for service connection for bilateral skin disorder of the feet.  

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate S SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


